t c memo united_states tax_court haim revah and lucinda revah petitioners v commissioner of internal revenue respondent yaakov j revah petitioner v commissioner of internal revenue respondent docket nos 23331-08l 24076-08l filed date edward m robbins jr and cory stigile for petitioners elaine t fuller for respondent memorandum opinion cohen judge petitions were filed in response to notices of determination sent to haim and lucinda revah case at docket no 23331-08l and yaakov j revah case at docket no 24076-08l that sustained proposed levy actions with respect to petitioners’ unpaid federal income taxes for and the cases were consolidated for briefing and opinion pursuant to sec_6330 petitioners seek review of respondent’s determinations to proceed with the collection of their and federal_income_tax liabilities and the assessed additions to tax unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background all of the facts have been stipulated and the stipulated facts are incorporated as our findings by this reference petitioners resided in california at the time they filed their petitions petitioners haim revah haim and yaakov revah yaakov are brothers petitioners the case at docket no 23331-08l involves deficiencies in federal_income_tax that were assessed with respect to haim’s and tax returns that designated his filing_status as married_filing_separately collection of haim’s tax_liability from the assets and income of mrs revah is permitted under california community_property law to the extent such assets and income are community_property see 533_f3d_1136 9th cir affg 126_tc_47 the case at docket no 24076-08l involves deficiencies in federal_income_tax that were assessed with respect to yaakov’s and tax returns audit of revah holdings inc and petitioners during and petitioners were each 50-percent shareholders of revatex inc and smj american manufacturing co inc both s_corporations in petitioners each became 50-percent shareholders of indigo concepts inc an s_corporation during petitioners incorporated revah holdings inc and were each 50-percent shareholders through revah holdings inc filed forms 1120s u s income_tax return for an s_corporation for tax years and on a consolidated basis with revatex inc smj american manufacturing co inc and indigo concepts inc during through the internal_revenue_service irs audited the and tax returns of revah holdings inc and petitioners as shareholders the irs examiner determined adjustments with respect to revah holdings related to inventory and bad_debt that resulted in increases to the and reported income the inventory adjustment increased the amount of ending inventory for and thus the beginning_inventory a deduction for an uncollectible receivable in was disallowed because the examiner determined that the debts became uncollectible in rather than thus as the examiner acknowledged because the adjustments were timing matters the reported income would be reduced when adjustments were made accordingly petitioners’ representative advised the examiner that amended returns would be filed for the audit adjustments to revah holdings flowed through to petitioners’ individual tax returns and resulted in a decrease in the net operating losses nols that petitioners had reported on their previously filed tax returns and had carried back to and these nol reductions resulted in determined tax deficiencies for petitioners for and petitioners accepted the results of the audit and accordingly their representative executed forms income_tax examination changes on their behalf agreeing to tax deficiencies for and the forms stated i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in the united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties and accept any decrease in tax and penalties shown above plus additional interest as provided by law haim agreed to deficiencies of dollar_figure for and dollar_figure for yaakov agreed to deficiencies of dollar_figure for and dollar_figure for in date revah holdings filed an amended tax_return for in accordance with the irs examiner’s adjustments that reported a net decrease in income as a result of the adjustments to revah holdings’ return on date petitioners each filed amended tax returns to claim nols and also filed resulting refund claims these amended tax returns and refund claims were for as well as and because petitioners were seeking to carry back the nols to offset income from the earlier years and claim the resulting refunds the refund claims were accepted after audit but the and claims were denied as untimely see sec_6511 accordingly the irs sent refund claim denial letters informing petitioners that they had the right to appeal the decisions to the irs appeals_office and or file suit with the appropriate u s district_court or with the u s court of federal claims within years of the dates of the letters petitioners protested the denial of their refund claims but did not file suit in response to the claim denials petitioners’ protests of the refund claim denials petitioners’ refund claim denial protests were assigned to the same irs appeals officer because petitioners’ amended returns were being audited as a result of the revah holdings examination the appeals officer waited for the audit results before considering the protests the irs examiner auditing petitioners’ amended returns determined that petitioners did not qualify for relief as they requested under the mitigation provisions or the doctrine_of equitable_recoupment and sustained the refund claim denials after review and evaluation of petitioners’ case files the appeals officer sustained the irs examiner’s disallowance of the refund claims the appeals officer noted in the appeals case memo that equitable_recoupment did not apply because income had not been subjected to two taxes based on inconsistent theories petitioners were informed by letters sent in date that the appeals_office sustained the disallowance of the refund claims sec_6330 proceedings in date the irs sent each petitioner a notice_of_intent_to_levy and notice of your right to a hearing with respect to the outstanding and income_tax liabilities in response each petitioner submitted a timely form request for a collection_due_process or equivalent_hearing petitioners’ collection_due_process cdp proceedings were assigned to different appeals officers haim revah the appeals officer handling haim’s cdp proceeding obtained a copy of the appeals case memo prepared by the appeals_office with respect to the refund claim denial a letter dated date informed haim that he was precluded from raising the underlying liability because of the opportunity to do so at the prior proceeding on date the appeals officer held a cdp conference with haim’s representatives during the conference one of haim’s representatives stated that he agreed that the refund claim was time barred and asserted that equitable_recoupment should apply to permit haim to offset his and income_tax liabilities against the time-barred refund the appeals officer responded that equitable_recoupment cannot be applied in cdp proceedings and is not a collection alternative no penalties had been assessed with respect to when the conference was held during the cdp proceedings haim’s representatives also raised the issue of abatement of a failure to pay addition_to_tax for haim’s representative supplied the appeals officer with a copy of a letter haim’s accountant had previously submitted to the irs on his behalf requesting abatement of an assessed addition_to_tax under sec_6651 claiming reasonable_cause the irs had imposed the failure to pay addition_to_tax because haim failed to pay the tax_liabilities as agreed the addition_to_tax was not imposed retroactively from the original due_date of the tax but was imposed after the tax_liability had been agreed upon and the irs had sent a notice of balance due on date the appeals_office sent a notice_of_determination to haim and lucinda revah sustaining the levy with respect to haim’s and tax_liabilities the memorandum attached to the notice stated that haim’s representatives had continued to raise the underlying liability issue by arguing the doctrine_of equitable_recoupment even though there had been a prior opportunity to dispute the underlying liabilities the appeals officer noted further that the accounting errors including those of the s_corporation cannot be reasonable_cause for penalty abatement the notice_of_determination further explained that the proposed levy action is deemed appropriate in this case because mr mrs revah are not interested in any collection alternatives and did not propose any alternative to resolve their liabilities the proposed levy action thus balances the need for efficient collection_of_taxes with mr mrs revah’s legitimate concern that any collection action be no more intrusive than necessary yaakov revah the appeals officer handling yaakov’s cdp proceeding obtained a copy of the appeals case memo prepared by the appeals_office with respect to his refund claim denial the appeals officer informed yaakov’s representative that only arguments regarding yaakov’s refund claim that had not been raised during the previous appeals_office hearing would be heard yaakov’s representative informed the appeals officer that he was not seeking a collection alternative and therefore financial information was not being supplied on date the appeals officer held a cdp conference with yaakov’s representatives during the conference one of yaakov’s representatives stated that he agreed with the appeals office’s determination that the refund claim was time barred and asserted that the appeals_office had the authority to apply equitable_recoupment as a defense to collection the appeals officer informed yaakov’s representatives that equitable_recoupment was not a collection alternative there were no assessed additions to tax with respect to when the conference was held abatement of a failure to pay addition_to_tax for was not discussed during the cdp conference however yaakov’s representative supplied the appeals officer with a letter dated date requesting abatement of a failure to pay addition_to_tax claiming reasonable_cause that yaakov’s accountant had previously submitted to the irs in response to a notice of federal_income_tax due regarding the tax_liability a letter dated date informed yaakov that his addition_to_tax abatement request was denied because he did not meet reasonable_cause criteria the letter noted that the failure to pay addition_to_tax had been imposed because he failed to pay the tax_liability as agreed and that the addition_to_tax was not retroactively charged from the original due_date of the tax the irs sent a notice_of_determination to yaakov on date sustaining the levy with respect to his and tax_liabilities the memorandum attached to the notice stated in part that the taxpayer was precluded from raising the equitable_recoupment issue for period under the cdp hearing because the issue was raised and considered at a previous appeals hearing and the taxpayer’s representative meaningfully participated in the hearing taxpayer has not proposed a collection alternative that would satisfy the tax_liability therefore collection’s plan to levy balances the need for the efficient collection of tax with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary discussion under sec_6330 a taxpayer may raise any relevant issue at a cdp hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise the taxpayer may also challenge the existence and amount of the underlying tax_liability if no notice_of_deficiency was received or the taxpayer did not otherwise have an opportunity to dispute such tax_liability sec_6330 for purposes of sec_6330 a taxpayer who has waived the right to challenge the proposed assessments by signing form_4549 is deemed to have had the opportunity to dispute the underlying tax_liability and is precluded by such waiver from challenging the underlying tax_liability in the cdp hearing or before this court 117_tc_324 see also lance v commissioner tcmemo_2009_129 accordingly petitioners were not entitled to contest the underlying tax_liabilities for or at their respective cdp hearings sec_6330 provides that the determination of the appeals officer shall take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedure have been met the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary where the underlying tax_liability is properly at issue in the hearing we review that issue on a de novo basis 114_tc_176 however where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 117_tc_117 to establish an abuse_of_discretion the taxpayer must prove that the decision complained of is arbitrary capricious or without sound basis in fact or law 129_tc_107 citing 112_tc_19 see keller v commissioner tcmemo_2006_166 affd in part and vacated in part 568_f3d_710 9th cir in reviewing for abuse_of_discretion we generally consider only arguments issues and other matters that were raised at the cdp hearing or otherwise brought to the attention of the appeals_office giamelli v commissioner supra pincite 118_tc_488 petitioners argue that it was an abuse_of_discretion for the appeals_office not to consider the application of equitable_recoupment during the cdp proceeding petitioners assert that consideration of equitable_recoupment in the context of reviewing their protests of the refund claim denials has no bearing on whether they are entitled to equitable_recoupment relief as a defense to collection and that any prior review of equitable_recoupment in a refund context should not deprive appeals of jurisdiction petitioners assert that equitable_recoupment should be applied because they have been whipsawed and they have not been able to exhaust their administrative remedies to address this whipsaw in a meaningful manner by assessing deficiencies in and resulting from the and examinations of revah holdings and also by denying the amended returns and refund claims seeking these deductions the service is taxing the same item transaction twice sec_6214 provides that this court may apply the doctrine_of equitable_recoupment to the same extent that it is available in civil tax cases before the district courts of the united_states and the united_states court of federal claims the doctrine_of equitable_recoupment is a judicially created doctrine that under certain circumstances allows a litigant to avoid the bar of an expired statutory limitation period the doctrine prevents an inequitable windfall to a taxpayer or to the government that would otherwise result from the inconsistent tax treatment of a single transaction item or event affecting the same taxpayer or a sufficiently related_taxpayer equitable_recoupment operates as a defense that may be asserted by a taxpayer to reduce the commissioner’s timely claim of a deficiency or by the commissioner to reduce the taxpayer’s timely claim for a refund when applied for the benefit of a taxpayer the equitable_recoupment doctrine permits a taxpayer to raise a time-barred claim in order to reduce or eliminate the money owed on the timely claim see 329_us_296 equitable_recoupment cannot be used offensively to seek a money payment but may be used defensively to offset an adjudicated deficiency 494_us_596 as a general_rule the party claiming the benefit of an equitable_recoupment defense must establish that it applies rule sec_39 sec_142 130_tc_54 thus a taxpayer who raises equitable_recoupment as a defense must establish that it applies by satisfying three elements first a single transaction must be the taxable_event to be considered in recoupment second the single transaction must be subject_to two taxes based upon inconsistent legal theories finally the statute_of_limitations must bar recoupment while either the government’s asserted deficiency or the taxpayer’s claim for a refund must be timely 240_f3d_842 9th cir affg tcmemo_1998_447 petitioners assert that by rejecting as untimely petitioners’ individual refund claims flowing through from the amended form_1120s for revah holdings as well as the corresponding shareholder returns and carryback claims for and respondent is subjecting the same items inventory and uncollectible receivable to two inconsistent taxes by assessing deficiencies in and resulting from the and examinations while rejecting amended returns and refund claims seeking these deductions respondent is attempting to tax the same item or transaction twice equitable_recoupment does not apply if the multiple bases for a tax_assessment are not inconsistent cf 295_us_247 holding that where partnership profits had already been subject_to estate_tax they could not be further subject_to income_tax 264_f3d_904 9th cir holding that a single item was subjected to two taxes inconsistently where stock was taxed both as corpus of 113_tc_6 the audit adjustments of revah holdings for its years and related to inventory and bad_debt that flowed through to petitioners’ individual tax returns these adjustments resulted in a decrease in the reported nols that had previously been carried back to earlier years including and when these nols were initially applied the tax_liabilities for those earlier years were reduced and petitioners had overpayments after the audit adjustments occurred and petitioners were assessed tax deficiencies for and they submitted amended returns for and to claim nols and resulting refunds respondent rejected as untimely the amended returns for and and the corresponding submitted refund claims we have noted previously that when an nol is claimed in the wrong year it is not allowable and there is no inconsistent legal theory subjecting petitioners to two taxes see farmer v commissioner tcmemo_1998_327 finding no inconsistent_position when a taxpayer erroneously carried forward an nol without properly electing to forgo the carryback period under sec_172 and was disallowed both the loss carryforward in a timely deficiency proceeding and a credit or refund from the prior years to which the losses should have originally been carried back the audit adjustments of revah holdings are timing matters and resulted in nol claims that flowed through to petitioners’ individual tax returns petitioners’ inability to use the nols to reduce tax_liabilities is not the result of the inequitable application of inconsistent theories of taxation as contemplated by the equitable_recoupment doctrine petitioners simply failed to make their claims within the period allowed by statute respondent has not applied two taxes based on inconsistent theories of taxation petitioners contend that the court should remand the cases to the appeals_office because equitable_recoupment was not properly considered as a defense to collection during the cdp proceedings we have the discretion to remand a case to the appeals_office for consideration of a matter that was inadequately considered in the cdp hearing and there are circumstances in which a remand is appropriate to clarify a verification under sec_6330 see 131_tc_197 without addressing whether it was an abuse_of_discretion for the appeals_office not to consider equitable_recoupment as a defense to collection we note that the appeals office’s failure to do so constitutes harmless error because equitable_recoupment does not apply thus we conclude that a remand to appeals for a further hearing is not necessary and would not be productive see 129_tc_58 117_tc_183 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay any amount in respect of any_tax required to be shown on a tax_return which is not so shown within calendar days or business days when the amount exceeds dollar_figure from the date of notice_and_demand of payment this addition_to_tax is imposed unless the taxpayer establishes that the failure to pay was due to reasonable_cause and not willful neglect id see burke v commissioner tcmemo_2009_282 according to the regulations a failure to pay will be considered to be due to reasonable_cause to the extent that the taxpayer has made a satisfactory showing that he exercised business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs respondent determined that petitioners are liable for an addition_to_tax under sec_6651 because they have not paid the amounts owed according to the forms they signed agreeing to income_tax deficiencies resulting from the audit of revah holdings petitioners requested abatement of the addition_to_tax on the basis of reasonable_cause respondent denied their requests petitioners argue that it was an abuse_of_discretion for the appeals_office not to grant their abatement requests on reasonable_cause grounds petitioners assert that because their accountant took a position that ultimately no tax would be owed no additions to tax should accrue additions to tax were assessed before petitioners’ amended returns were filed petitioners assert that they relied on their accountant and that it was reasonable prudent and consistent with ordinary business care for petitioners to rely on their advisor’s advice when addressing the taxes in dispute at no time have petitioners claimed that they were either unable to pay the tax or would suffer undue_hardship if they paid nor have they otherwise established that they had reasonable_cause under sec_301_6651-1 proced admin regs petitioners are liable for the additions to tax under sec_6651 for and respondent’s decisions not to abate the additions to tax was not an abuse_of_discretion we conclude that petitioners have not shown that it was arbitrary capricious or without sound basis in fact or law for the appeals_office to sustain respondent’s plans to levy regarding petitioners’ unpaid tax_liabilities and additions to tax for the years in issue we have considered the other arguments of the parties and they are either without merit or need not be addressed in view of our resolution of the issues to reflect the foregoing decisions will be entered for respondent
